DETAILED ACTION
Claims 1-2 and 6-14 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aldo Martinez (Reg. No. 61357) on October 14, 2021.
The application has been amended as follows: 

Claim 1. (Currently Amended) An integrated circuit comprising:
a first network interface processor for communicating with a first network;
a second network interface processor for communicating with a second network, wherein the second network interface processor is a separate processor from the first network interface processor; and
a first unidirectional interconnect connecting the first and second network interface processors;

wherein the first unidirectional interconnect includes a first switch configured to disable the first unidirectional interconnect, operation of the first switch being made from a secure area having a root of trust, and 
wherein the first network interface processor is configured to transmit data to the second network interface processor via the first unidirectional interconnect; and
the second network interface processor is configured to receive data from the first network interface processor via the first unidirectional interconnect.

Claim 2. (Original) The integrated circuit of claim 1, wherein the first unidirectional interconnect comprises a first data diode configured to allow data transfer from the first network interface processor to the second network interface processor via the first unidirectional interconnect and to prevent data transfer from the second network interface processor to the first network interface processor via the first unidirectional interconnect, optionally, wherein the data diode is an optical data diode.

Claims 3-5. (Canceled) 



Claim 7. (Previously Presented) The integrated circuit of claim 1, the integrated circuit further comprising a second unidirectional interconnect connecting the first and second network interface processors,
wherein the second unidirectional interconnect is configured to allow data transfer from the second network interface processor to the first network interface processor via the second unidirectional interconnect and to prevent data transfer from the first network interface processor to the second network interface processor via the second unidirectional interconnect,
wherein the second network interface processor is configured to transmit data to the first network interface processor via the second unidirectional interconnect; and
the first network interface processor is configured to receive data from the second network interface processor via the second unidirectional interconnect.

Claim 8. (Original) The integrated circuit of claim 7, wherein the second unidirectional interconnect comprises a second data diode configured to allow data transfer from the second network interface processor to the first network interface processor via the second unidirectional interconnect and to prevent data transfer from the first network interface processor to the second network interface processor via the 

Claim 9. (Previously Presented) The integrated circuit of claim 7, wherein the second unidirectional interconnect further comprises a second switch configured to disable the second unidirectional interconnect such that no data transfer between the first network interface processor and the second network interface processor via the second unidirectional interconnect is possible when the second switch is open.

Claim 10. (Previously Presented) The integrated circuit of claim 9, wherein the secure area is configured to control operation of the second switch.

Claim 11. (Previously Presented) The integrated circuit of claim 7, wherein integrated circuit is configured to only permit transmission of data of a predetermined size via the second unidirectional interconnect.

Claim 12. (Previously Presented) The integrated circuit of claim 7, wherein the integrated circuit is configured to authenticate data received at the second network interface processor from the second network by verifying authentication data associated with the received data.

Claim 13. (Original) The integrated circuit of claim 12, wherein the received data is decrypted by the second network using a key issued by the secure area.

Claim 14. (Previously Presented) The integrated circuit of claim 1, wherein the secure area has a specific non-reversible memory configuration so that depending on its non-reversible configuration, the secure area forces the switch or switches to a permanent and non-reversible lock of the respective direction.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “a first network interface processor for communicating with a first network; a second network interface processor for communicating with a second network, wherein the second network interface processor is a separate processor from the first network interface processor; and a first unidirectional interconnect connecting the first and second network interface processors; wherein the first unidirectional interconnect is configured to allow data transfer from the first network interface processor to the second network interface processor via the first unidirectional interconnect and to prevent data transfer from the second network interface processor to the first network interface processor via the first unidirectional interconnect, wherein the first unidirectional interconnect includes a first switch configured to disable the first unidirectional interconnect, operation of the first switch being made from a secure area having a root of trust, and wherein the first network interface processor is configured to transmit data to the second network interface processor via the first unidirectional interconnect; and the second network 
The following is considered to be the closest prior art of record:
Black (US 20170272455) – teaches a unidirectional channel connecting a private network interface for a secure network and a public network interface for a public network.
Feng (US 8046571) – teaches enabling or disabling a testing interface based on whether or not an OTP memory has been programmed.
Griffith (US 20170004318) – teaches a first workstation connected to a first storage device and a second workstation connected to a second storage device where the first storage device cannot be accessed by the second workstation and the second storage device cannot be accessed by the first workstation.
Mraz (US 2014/0337407) – teaches a unidirectional channel between two network interfaces.
Ellwein (US 2019/0044468) – teaches a switch to disconnect the network.
Ellis (US 2014/0331305) – teaches a switch to turn off a channel. 
However, the concept of having a switch to disable a channel between two network interface processors where the switch is controlled from a secure area having a root of trust as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498